DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 8/12/20, Applicant, on 11/12/20, amended claims 1-3, 10-12, 19, and 20. Claims 1-20 are pending in this application and has been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 9/30/2019. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL -1449 form, initialed and dated by the examiner, is attached to the instant office action.

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 101 rejections of claims 1-20 regarding abstract ideas are applied in light of Applicant’s amendments and explanations.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations

Drawings
The drawings filed on 11/12/2020 in combination with the amendment to the specification are accepted. Accordingly, Examiner’s objected to the drawings has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-9 are directed to a process, and claims 10-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “filtering historical item listings for items having a similarity to a particular item,” “determining, based on past depreciation of the items similar to the particular item, predictions for the particular item, the predictions comprising a plurality of future sales prices over a corresponding plurality of future time periods, the predictions further including a corresponding plurality of different probabilities of sale completion associated with each of the plurality of future sales prices and their corresponding future time period,” “receiving a user selection indicating one or more of the future time periods,” “determining a time to initiate publication of an online listing for the particular item based on the selected one or more future time periods,” “and generating the online listing for the particular item in an online listing system in accordance with the determined time.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “hardware processing circuitry,” (computer system including server, processor, and memory) “initiate publication of an online listing,” (sending data over a computer network). Additionally, independent claims 10 and 19 recite further additional elements: “A system comprising: hardware processing circuitry; a hardware memory storing instructions that when executed configure the hardware processing circuitry to perform operations comprising,” (computer system including server, processor, and memory); “A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising,” (computer system including server, processor, and memory) . Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0076]-[0109]). The recited computer elements and functions that are applied to the abstract idea in the claims are “initiate publication of an online listing,” (sending data over a computer network). Additionally, independent claims 10 and 19 recite further additional elements: “A system comprising: hardware processing circuitry; a hardware memory storing instructions that when executed configure the hardware processing circuitry to perform operations comprising,” A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising,” (computer system including server, processor, and memory).  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-9, 11-18, and 20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite a practical application nor do they recite “significantly more” than the abstract idea. Specifically, claims 2-9, 11-18, and 20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, Claims 2-5, 7, 11-14, 16, and 20 recite the use of a computer display to both receive and display information. Examiner notes that the implementation of the abstract concepts described utilizing technology in the way described above constitutes generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Regarding claims 10-20 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0076]-[0109]).
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0073411 to Bhogal et al. (hereafter referred to as Bhogal) in view of U.S. Patent Application Publication Number 2018/0182005 to Teo (hereafter referred to as Teo).
As per claim 1, Bhogal teaches:
A method performed by hardware processing circuitry, the method comprising: filtering historical item listings for items having a similarity to a particular item; (Paragraph Number [0043] teaches the APDU analyzes (402) the item description, queries (403) the historical sales (609), and determines (404) an initial price P.sub.i and confidence level C.sub.Pi associated with the initial price P.sub.i. Paragraph Number [0065] teaches many different processors used in many different computing platforms.  FIG. 5 illustrates a generalized computing platform (500), such as common and well-known computing platforms such as "Personal Computers", web servers such as an IBM iSeries.TM. server, and portable devices such as personal digital assistants and smart phones, running a popular operating systems (502)). 
determining, based on past depreciation of the items similar to the particular item, predictions for the particular item, the predictions comprising a plurality of future sales prices over a corresponding plurality of future time periods (Paragraph Number [0042] teaches a user expresses a need to determine a price for an item for sale or auction and provides a description, which is received (401) by the APDU (702) either directly or via the auction server. Paragraph Number [0043] teaches the APDU analyzes (402) the item description, queries (403) the historical sales (609), and determines (404) an initial price P.sub.i and confidence level C.sub.Pi associated with the initial price P.sub.i. Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 .  . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but 
the predictions further including a corresponding plurality of different probabilities of sale completion associated with each of the plurality of future sales prices and their corresponding future time period (Paragraph Number [0042] teaches a user expresses a need to determine a price for an item for sale or auction and provides a description, which is received (401) by the APDU (702) either directly or via the auction server. Paragraph Number [0043] teaches the APDU analyzes (402) the item description, queries (403) the historical sales (609), and determines (404) an initial price P.sub.i and confidence level C.sub.Pi associated with the initial price P.sub.i. Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 .  . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) [0047] The analysis (402), querying (403) and determining (404) may be performed using a machine learning mechanism to calculate the confidence level C.sub.Pi.  The system may compute a ranked list of prices P.sub.1 .  . . n, each with a confidence value C.sub.1 .  . . n. (See also Paragraph Number [0049] which teaches an example of this claim limitation)).
receiving a user selection indicating one or more of the future time periods (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.)).
determining a time to initiate publication of an online listing for the particular item based on the selected one or more future time periods (Paragraph Number [0045] teaches the system optionally suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price).
Bhogal teaches monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically but does not explicitly teach utilizing touch screen hand gestures to select specific information and automatically initiating a listing of the item which is taught by the following citations from Teo:
generating the online listing for the particular item in an online listing system in accordance with the determined time (Paragraph Number [0023] teaches a software application running on the mobile device may utilize rich media technology to enable a user to take multiple pictures of various items or a single picture of a group of multiple items, tag the items with data, store the foregoing, and later list the items for sale on a marketplace. Paragraph Number [0028] teaches the communication module 202, in some example embodiments, may be configured to receive a request from the mobile device 130 to list one or more of the sale items 204 selected by the user 140 from the images 
Both Bhogal and Teo are directed to online auction marketplaces. Bhogal discloses monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically. Teo improves upon Bhogal by disclosing touch screen hand gestures to select specific information and automatically initiating a listing of the item. One of ordinary skill in the art would be motivated to further include touch screen hand gestures to select specific information and automatically initiating a listing of the item, to efficiently utilize a touch screen interface as well as listing items when they will bring in the greatest profit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically in Bhogal to further utilize touch screen hand gestures to select specific information and automatically initiating a listing of the item as disclosed in Teo, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it 
As per claim 10, Bhogal teaches:
A system comprising: hardware processing circuitry; a hardware memory storing instructions that when executed configure the hardware processing circuitry to perform operations comprising (Paragraph Number [0067] teaches the "hardware" portion of a computing platform typically includes one or more processors (504) accompanied by, sometimes, specialized co-processors or accelerators, such as graphics accelerators, and by suitable computer readable memory devices (RAM, ROM, disk drives, removable memory cards, etc.).  Depending on the computing platform, one or more network interfaces (505) may be provided, as well as specialty interfaces for specific applications.  If the computing platform is intended to interact with human users, it is provided with one or more user interface devices (507), such as display(s), keyboards, pointing devices, speakers, etc. And, each computing platform requires one or more power supplies (battery, AC mains, solar, etc.)).
The remainder of the claim limitations are substantially similar to the claims recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 19, Bhogal teaches:
A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: (Paragraph Number [0067] teaches the "hardware" portion of a computing platform typically includes one or more processors (504) accompanied by, sometimes, specialized co-processors or accelerators, such as graphics accelerators, and by suitable computer 
The remainder of the claim limitations are substantially similar to the claims recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 11, and 20, the combination of Bhogal and Teo teaches each of the limitation of claims 1, 11, and 19 respectively.
In addition, Bhogal teaches:
monitoring a market price of items having a similarity to the particular item (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.)).
wherein the determining of the time to initiate publication of the online listing for the particular item determines a time within the subset of time periods corresponding to a future sales price equivalent to the monitored market price (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, 
Bhogal teaches monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically but does not explicitly teach utilizing touch screen hand gestures to select specific information and automatically initiating a listing of the item which is taught by the following citations from Teo:
further comprising: causing display of a user interface, the user interface including a graph relating the plurality of future sales prices, via a y-axis of the graph, to the corresponding plurality of future time periods for the particular item, the plurality of future time periods displayed across an x- axis of the graph (Paragraph Number [0069] teaches the data is presented in one or more web pages using graphical elements, such as charts, graphs, or tables.  For example, a line graph may be used to illustrate the estimated price of a vehicle over time, e.g., over several model years.  As another example, a line graph may be used to illustrate an estimated price of a vehicle and an estimated depreciated residual price over time, e.g., several model years.  As other examples, the prices of two or more vehicles, or the estimated depreciated residual prices of two or more vehicles may be displayed for comparative analysis).
receiving two touch inputs defining opposing corners of a rectangle overlaid on the graph (Paragraph Number [0022] teaches a mobile device which may be camera enabled may include a mobile Operating System (OS) run on a hardware platform 
determining a subset of the future sales prices and corresponding future time periods displayed on the graph and within the rectangle (Paragraph Number [0029] teaches selecting a category from a catalogue hierarchy used by an online publication system, the selected category being one of a plurality of categories assigned to listings describing an item for sale; filtering listings within the selected category to select a set of filtered listings; applying a decay formula to each filtered listing of the set of filtered listings; selecting one or more of the filtered listings based on a ranking of the filtered listings; and providing a graphical user interface to a user of an online publication system, the graphical user interface to display the selected filtered listings to the user as discussed above.  The user may select the listing or listings respectively most similar to the items, or types of items, that had been stored offline on the mobile device.  Paragraph 
Both Bhogal and Teo are directed to online auction marketplaces. Bhogal discloses monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically. Teo improves upon Bhogal by disclosing touch screen hand gestures to select specific information and automatically initiating a listing of the item. One of ordinary skill in the art would be motivated to further include touch screen hand gestures to select specific information and automatically initiating a listing of the item, to efficiently utilize a touch screen interface as well as listing items when they will bring in the greatest profit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically in Bhogal to further utilize touch screen hand gestures to select specific information and automatically initiating a listing of the item as disclosed in Teo, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claims 3 and 12, the combination of Bhogal and Teo teaches each of the limitation of claims 1 and 10 respectively.
In addition, Bhogal teaches:
further comprising: causing display of a user interface, the user interface configured to receive a retained value of the particular item for the user, the user interface further configured to display a plurality of controls (Paragraph Number [0062] teaches Historical Bid Value Suggestion(s). Historical sales data of similar items may be analyzed as described with respect to the related invention, but in the case of the present invention, the results of the historical analysis are presented to the bidding user to suggest likely winning bid values and likely losing bid values.  For example, a bidder may be looking at an item for auction which has historically sold at around $25 to $30.  If the bidder configures an automated bidding agent to not go beyond a top bid of $15, then the historical analyzer portion of the ABLVU may prompt the bidding user to indicate a low likelihood of winning at such a top bid value, and may optionally suggest a value of $22 or $24, just below the historical value).
each control configured to select a different confidence interval for retaining the value over different associated time periods (Paragraph Number [0039] teaches a confidence (e.g. certainty) value is updated at regular intervals to indicate how sure the system is with respect to a response (a price).  For example, after scanning databases of past sales, the system may request price estimates from more than one (human) market analysis team.  Once such information is gained from teams, confidence values will likely increase. Paragraph Number [0047] teaches the analysis (402), querying (403) and determining (404) may be performed using a machine learning mechanism to calculate 
receiving a selection of a particular confidence interval of the different confidence intervals (Paragraph Number [0039] teaches a confidence (e.g. certainty) value is updated at regular intervals to indicate how sure the system is with respect to a response (a price).  For example, after scanning databases of past sales, the system may request price estimates from more than one (human) market analysis team.  Once such information is gained from teams, confidence values will likely increase. Paragraph Number [0047] teaches the analysis (402), querying (403) and determining (404) may be performed using a machine learning mechanism to calculate the confidence level C.sub.Pi.  The system may compute a ranked list of prices P.sub.1 . . . n, each with a confidence value C.sub.1 . . . n. An Unstructured Information Management Architecture (UIMA) may be used to facilitate the Natural Language Processing (NLP).  Also, in these steps, a user-specified confidence level may be employed or considered. (See also Paragraph Number [0051])).
Bhogal teaches monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically but does not explicitly teach utilizing touch screen hand gestures to select specific information and automatically initiating a listing of the item which is taught by the following citations from Teo:
wherein the generating of the online listing for the particular item on the online listing system is further in accordance with the selected particular confidence interval. (Paragraph Number [0023] teaches a software application running on the mobile device may utilize rich media technology to enable a user to take multiple pictures of various items or a single picture of a group of multiple items, tag the items with data, store the foregoing, and later list the items for sale on a marketplace. Paragraph Number [0028] teaches the communication module 202, in some example embodiments, may be configured to receive a request from the mobile device 130 to list one or more of the sale items 204 selected by the user 140 from the images 208.  For some example embodiments, interaction of the user 140 may not be needed because the sale items 204 are selected based on predetermined default criteria.  The communication module 202 may be coupled to the multiple listing engine 120, which in turn may include a media receiving module 122, a processing module 124, a data receiving module 126, and a price estimation module 128.  Paragraph Number [0098] teaches as shown in FIG. 5B, the method 510 may commence at operation 502, with the communication module 202 receiving a request from the mobile device 130 to list one or more sale items 204 on the publication system 150).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claims 4 and 13, the combination of Bhogal and Teo teaches each of the limitation of claims 1 and 10 respectively.
In addition, Bhogal teaches:
further comprising: causing display of a user interface, the user interface configured to display a plurality of controls, each control selectable to define different rules for setting a sales price of the particular item (Paragraph Number [0021] teaches an enhanced arrangement (700) of components for an online or electronic auction is shown according to at least one embodiment of the related invention, which in addition to the components of FIG. 6, adds an Auction Price Determination Unit (APDU) (702) which is communicably interfaced to the historical auction sales data (609) to receive digital assets (photos, descriptions, etc.) regarding items previously sold and unsold in the auction, bid parameters regarding results of previously concluded auctions (number of bids, length of time in auction until sale completed, pace of bids, values of bids, values of increments in the bids, etc.).  The APDU is also communicably interfaced to the offeror's console (603) so as to propose potential offering parameters (minimum bids, maximum bids, length of auction, etc.)).
one of the controls selectable to define a rule setting a sales price so as to maintain a fixed probability of sale completion of the item over time based on the predictions (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0049] teaches the system conveyed information to the offeror's console may include a probability of sale for an item for a set of different possible prices.  
receive input selecting one of the plurality of controls (Paragraph Number [0021] teaches an enhanced arrangement (700) of components for an online or electronic auction is shown according to at least one embodiment of the related invention, which in addition to the components of FIG. 6, adds an Auction Price Determination Unit (APDU) (702) which is communicably interfaced to the historical auction sales data (609) to receive digital assets (photos, descriptions, etc.) regarding items previously sold and unsold in the auction, bid parameters regarding results of previously concluded auctions (number of bids, length of time in auction until sale completed, pace of bids, values of bids, values of increments in the bids, etc.).  The APDU is also communicably interfaced to the offeror's console (603) so as to propose potential offering parameters (minimum bids, maximum bids, length of auction, etc.)).
wherein the generating of the listing sets a sales price of the particular item in the listing according to a rule defined by the selected control (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0049] teaches the system conveyed 
As per claims 5 and 14, the combination of Bhogal and Teo teaches each of the limitations of claims 1 and 4, and 10 and 13 respectively.
In addition, Bhogal teaches:
wherein the user interface is further configured to display a second control selectable to define a second rule setting the sales price so as to maintain a second fixed probability of sale completion of the item over time based on the predictions.   (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.)).
As per claims 6 and 15, the combination of Bhogal and Teo teaches each of the limitation of claims 1 and 10 respectively.
In addition, Bhogal teaches:
further comprising: monitoring recent completed item listings to determine a current market value for the particular item. (Paragraph Number [0062] teaches Historical Bid Value Suggestion(s). Historical sales data of similar items may be 
comparing the current market value to a predicted value from the predictions of future sales prices for a current time period (Paragraph Number [0058] teaches throughout the auction window, the ABLVU monitors the current bidding level and the non-auction source prices and availabilities.  If the current bidding value is approaching, has reached or exceeded the price of an available item from a non-auction source, or from another auction source, the vigilance panel will alert the user and allow the user to navigate directly to the alternative source for the item. Paragraph Number [0062] teaches Historical Bid Value Suggestion(s). Historical sales data of similar items may be analyzed as described with respect to the related invention, but in the case of the present invention, the results of the historical analysis are presented to the bidding user to suggest likely winning bid values and likely losing bid values.  For example, a bidder may be looking at an item for auction which has historically sold at around $25 to $30.  If the bidder configures an automated bidding agent to not go beyond a top bid of $15, then the historical analyzer portion of the ABLVU may prompt the bidding user to indicate a low 
generating an alert if a difference between the current market value and the predicted value meet one or more criterion (Paragraph Number [0058] teaches throughout the auction window, the ABLVU monitors the current bidding level and the non-auction source prices and availabilities.  If the current bidding value is approaching, has reached or exceeded the price of an available item from a non-auction source, or from another auction source, the vigilance panel will alert the user and allow the user to navigate directly to the alternative source for the item).
As per claims 7 and 16, the combination of Bhogal and Teo teaches each of the limitations of claims 1 and 6, and 10 and 15 respectively.
In addition, Bhogal teaches:
wherein generating the alert comprises causing display of a notification user interface, the notification user interface configured to display at least two selectable controls (Paragraph Number [0058] teaches throughout the auction window, the ABLVU monitors the current bidding level and the non-auction source prices and availabilities.  If the current bidding value is approaching, has reached or exceeded the price of an available item from a non-auction source, or from another auction source, the vigilance panel will alert the user and allow the user to navigate directly to the alternative source for the item. Paragraph Number [0059] teaches FIG. 1a, an example user interface shown on a portion of a display (604') of a bidder console (604) is provided with a Vigilance Panel (901) in addition to or association with the normal display of auction item information (606).  This panel (901) allows the user to click or select (903) a "watch this" 
a first control configured to indicate a sales strategy for the item is to be reviewed upon selection of the first control (Paragraph Number [0058] teaches throughout the auction window, the ABLVU monitors the current bidding level and the non-auction source prices and availabilities.  If the current bidding value is approaching, has reached or exceeded the price of an available item from a non-auction source, or from another auction source, the vigilance panel will alert the user and allow the user to navigate directly to the alternative source for the item).
and a second control configured to indicate the sales strategy is to be maintained upon selection of the second control (Paragraph Number [0059] teaches FIG. 1a, an example user interface shown on a portion of a display (604') of a bidder console (604) is provided with a Vigilance Panel (901) in addition to or association with the normal display of auction item information (606).  This panel (901) allows the user to click or select (903) a "watch this" button which generates a Watch Item Command (805) to the ABLVU. Vigilance Data (805) produced by the ABLVU is received, and current sources (902) are shown with price and quantity as available from each source.  Each source in the list (902) may be provided with a hyperlink or redirection mechanism (807) so that 
As per claims 8 and 17, the combination of Bhogal and Teo teaches each of the limitation of claims 1 and 10 respectively.
In addition, Bhogal teaches:
wherein the determining of the predictions comprises interval estimation 
As per claims 9 and 18, the combination of Bhogal and Teo teaches each of the limitations of claims 1 and 8, and 10 and 17 respectively.
In addition, Bhogal teaches:
wherein the determining of the predictions comprising determining one or more of confidence intervals, credible intervals, tolerance intervals, prediction intervals, or likelihood intervals (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0039] teaches a confidence (e.g. certainty) value is updated at regular intervals to indicate how sure the system is with respect to a response (a price).  For example, after scanning databases of past sales, the system may request price estimates from more than one (human) market analysis team.  Once such information is gained from teams, confidence values will likely increase. Paragraph Number [0047] teaches the analysis (402), querying (403) and determining (404) may be performed using a machine learning mechanism to calculate the confidence level C.sub.Pi.  The system may compute a ranked list of prices P.sub.1 . . . n, each with a confidence value C.sub.1 . . . n. An Unstructured Information Management Architecture (UIMA) may be used to facilitate the Natural Language Processing (NLP).  Also, in these steps, a user-specified confidence level may be employed or considered. (See also Paragraph Number [0051])).

Response to Argument
Applicants arguments filed 11/12/2020 have been fully considered but they are not fully persuasive.
Applicant argues that the claims are not directed to an abstract idea similar to an abstract idea recognized by the courts and should be eligible under steps 2A and 2B of the Alice analysis. (See Applicant’s Remarks, 11/12/2020, pgs. 10-15). Examiner respectfully disagrees. The claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The steps are then encapsulated into a particular technological environment by executing these steps upon a computer processor and utilizing features such as a touch display. However, the touch display and posting of online material are activities that utilize technology for its intended purposes to facilitate the underlying abstract concepts (i.e. selecting data on an interface, publishing information, etc.). As such, Examiner asserts that the implementation of the abstract concepts recited by the claims utilize computer technology in a way that is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 11/12/2020, pgs. 15-18). Examiner respectfully disagrees. Examiner notes that new citations from the previously cited references have been applied to the newly presented claim limitations as indicated in the above in the 35 new USC 103 rejection. As such, Applicant’s arguments directed towards the 35 USC 102 rejection are moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624